Order entered January 2, 2019




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00825-CV

                          IN THE INTEREST OF W.J.M., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-09867

                                             ORDER
       Before the Court is appellant’s December 14, 2018 motion for a copy of the appellate

record. In the motion, appellant complains that the reporter’s record has not been filed, and he

asks we order the reporter to file the record.

       We note the reporter’s record was to be filed no later than December 21, 2018. To date,

however, it has not been filed. Accordingly, we GRANT the motion. We ORDER court

reporter Janet Saavedra to file the record no later than January 17, 2019 and DIRECT the Clerk

of the Court to send a copy of this order to Ms. Saavedra. As the clerk’s record has been filed,

we further DIRECT the Clerk of the Court to mail a paper copy of that record to appellant. A

copy of the reporter’s record shall be mailed to appellant once it is filed.



                                                          /s/   ADA BROWN
                                                                JUSTICE